DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 55, 55-1, 56, 56-1.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 11, 12, 13.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2-7 are objected to because of the following informalities:  
The preambles of dependent claims 2-6 should read either “The actuator using [[a]] the photo-responsive shape-changing construct of claim x” or “The actuator 
In claim 4, “…one surface of the 1-1 polymer film… the other surface of the 1-1 polymer film… the other surface of the 1-2 polymer film… one surface of the 1-2 polymer film” should respectively read “…one surface of the 1-1 polymer film… the other surface of the 1-1 polymer film… one surface of the 1-2 polymer film… the other surface of the 1-2 polymer film” for proper antecedent basis (“one surface” should come before “the other surface”).
If the goal of the original phrasing was to specify the facing directions of the respective surfaces as shown in the drawings, then this can be accomplished by adding language such as “wherein the one surface of the 1-1 polymer film and the other surface of the 1-2 polymer film face a first direction, and the other surface of the 1-1 polymer film and the one surface of the 1-2 polymer film face a second direction opposite to the first direction”. Additionally, the Examiner notes that such a limitation may be effective to differentiate over the prior art of record applied in the rejection below, as the bars 31 and 32 in the Ahn reference are connected in a T-shape with surfaces all facing different directions.
In claim 7, “…one surface of a 1-1 polymer film… the other surface of a 1-2 polymer film… the other surface of the 1-1 polymer film… one surface of the 1-2 polymer film” should respectively read “…one surface of a 1-1 polymer film… one surface of a 1-2 polymer film… the other surface of the 1-1 polymer film… the other surface of the 1-2 polymer film” for the same reasons as above, and the same suggestion for specifying the facing directions applies here as well.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. KR 2011-0058395 in view of Cho et al. US 2017/0349956.
Regarding claim 1, Ahn discloses (see Fig. 3):
An actuator using a shape-changing construct, comprising: 
a 1-1 driving bar 32 and a 1-2 support bar 31, configured to undergo a bending deformation in response to a voltage application; 
a first restricting member (“the coupling portion of the support bar 31 and the drive bar 32” translation p. 3) provided between the 1-1 driving bar 32 and the 1-2 support bar 31 so as to allow the 1-1 driving bar and the 1-2 support bar to be connected to each other; and 
a rotation member 20 configured to rotate as the rotation member, at least in part, is pushed by an end of the 1-1 driving bar 32 along with the bending deformation of the 1-1 driving bar (“the end of the actuator 30 is in contact with the gear 21 when the voltage is applied to the actuator 30 to push the gear 21 in one direction to rotate the rotor 20 Accordingly, the motor is driven” translation p. 3, Fig. 3).

Ahn is silent regarding:
The actuator using a photo-responsive shape-changing construct, comprising: a 1-1 polymer film and a 1-2 polymer film, configured to undergo a bending deformation in response to a light irradiation (Ahn discloses IPMC actuators bent by voltage application and requiring separate power lines to each support bar 31 and drive bar 32, translation p. 2).
Cho teaches:
The actuator using a photo-responsive shape-changing construct, comprising: a polymer film 100 configured to undergo a bending deformation in response to a light irradiation [0040] [0048-0053].
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the actuators in Ahn (IPMC actuators bent by voltage application and requiring separate power lines to each support bar and drive bar) with that taught by Cho (photo-responsive polymer film actuators bent by light application) to obtain the same predictable results of providing bending actuators, and further for the advantages of simplifying the structure by eliminating all the wiring required to each individual actuator, increasing versatility by allowing the system to be used in locations and situations where voltage sources are unavailable but light sources are, and/or enabling the system to be installed in a closed space in a disconnected state from the outside and drive-controlled using light in remote locations to enable application in hermetic/sterile environments for example (Cho [0058]).

Regarding claim 2, the combination of Ahn and Cho teaches:
wherein the 1-1 polymer film 100 comprises: a polymer scaffold film 110; an azobenzene liquid crystal polymer 120 applied on a surface of the polymeric scaffold film by immersing the film in the polymer; and a protective film 130 attached to a surface of the azobenzene liquid crystal polymer (Cho [0030], Fig. 1).

Regarding claim 3, the combination of Ahn and Cho teaches:
a first light radiating member configured to emit light to the 1-1 polymer film or the 1-2 polymer film (Cho [0040] [0048-0053] [0057]).

Regarding claim 4, the combination of Ahn and Cho teaches:
wherein the first light radiating member further comprises (see Ahn Fig. 2, with the 1-1 driving bar 32 replaced by a 1-1 polymer film and the 1-2 support bar 31 replaced by a 1-2 polymer film as set forth above, which polymer films bend in a direction in which UV rays are radiated per Cho [0048-0053]): 
a 1-1a light radiating member configured to emit light to one surface of the 1-1 polymer film 32 so that the 1-1 polymer film undergoes bending deformation in one direction (a UV light source configured to emit light to the left side surface of member 32 corresponding to the 1-1 polymer film to cause bending to the left side as seen in Figs. 2c,d); 
a 1-1b light radiating member configured to emit light to the other surface of the 1-1 polymer film 32 so that the 1-1 polymer film which has been bent undergoes straightening deformation and returns to an original form (a UV light source configured to emit light to the right side surface of member 32 corresponding to the 1-1 polymer film to cause straightening deformation to the right side to return to an original form as seen in Figs. 2a,b); 
a 1-2b light radiating member configured to emit light to the other surface of the 1-2 polymer film 31 so that the 1-2 polymer film undergoes bending deformation in another direction (a UV light source configured to emit light to the upper surface of member 31 corresponding to the 1-2 polymer film to cause bending in the upper direction as seen in Figs. 2b,c); and 
a 1-2a light radiating member configured to emit light to one surface of the 1-2 polymer film 31 so that the 1-2 polymer film which has been bent undergoes straightening deformation and returns to an original form (a UV light source configured to emit light to the lower surface of member 31 corresponding to the 1-2 polymer film to cause straightening deformation in the lower direction to return to an original form as seen in Figs. 2d,a).

Regarding claim 5, the combination of Ahn and Cho teaches:
wherein the first light radiating member selectively emits ultraviolet (UV) light or visible light (Cho [0041]).

Regarding claim 6, the combination of Ahn and Cho teaches:
a 2-1 polymer film 32 and a 2-2 polymer film 31 (see Ahn Fig. 3, lower left or lower right actuator, with the 2-1 driving bar 32 replaced by a 2-1 polymer film and the 2-2 support bar 31 replaced by a 2-2 polymer film as set forth above) configured to undergo bending deformation in response to a light irradiation; and a second restricting member (“the coupling portion of the support bar 31 and the drive bar 32” translation p. 3) provided by connecting the 2-1 polymer film 32 and the 2-2 polymer film 31 so that the 2-1 polymer film and the 2-2 polymer film can exhibit multiple bending behaviors in different directions or in the same direction (Ahn Fig. 3).

Regarding claim 7, Ahn discloses:
A method of driving an actuator using a shape-changing construct, comprising: 
applying voltage to a 1-1 driving bar 32 configured to undergo bending deformation in response to voltage application so that the 1-1 driving bar 32 undergoes bending deformation in one direction and a rotation member 20 rotates as the rotation member, at least in part, is pushed by an end of the 1-1 driving bar 32 along with the bending deformation (“the end of the actuator 30 is in contact with the gear 21 when the voltage is applied to the actuator 30 to push the gear 21 in one direction to rotate the rotor 20 Accordingly, the motor is driven” translation p. 3, Figs. 3b-c); 
applying voltage to a 1-2 support bar 31, connected to the 1-1 driving bar 32 by a first restricting member (“the coupling portion of the support bar 31 and the drive bar 32” translation p. 3) and configured to undergo bending deformation in response to voltage application, so that the 1-2 support bar 31 undergoes bending deformation in another direction, which allows the 1-2 support bar 31 and the 1-1 driving bar 32 to pass through without interfering with the rotation member 20 (Fig. 3a-b); 
applying voltage to the 1-1 driving bar 32 so that the 1-1 driving bar which has been bent undergoes straightening deformation and returns to an original form (Fig. 3d-a); and 
applying voltage to the 1-2 support bar 31 so that the 1-2 support bar which has been bent undergoes straightening deformation and returns to an original form without causing interference to the rotation member 20 (Fig. 3c-d). 

Ahn is silent regarding:
The method using a photo-responsive shape-changing construct, comprising: emitting light to surfaces of a 1-1 polymer film and a 1-2 polymer film configured to undergo bending deformation in response to light irradiation (Ahn discloses IPMC actuators bent by voltage application and requiring separate power lines to each support bar 31 and drive bar 32, translation p. 2).
Cho teaches:
The method using a photo-responsive shape-changing construct, comprising: emitting light to surfaces of a polymer film 100 configured to undergo bending deformation in response to light irradiation [0040] [0048-0053].
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the actuators in Ahn (IPMC actuators bent by voltage application and requiring separate power lines to each support bar and drive bar) with that taught by Cho (photo-responsive polymer film actuators bent by light application) to obtain the same predictable results of providing bending actuators, and further for the advantages of simplifying the structure by eliminating all the wiring required to each individual actuator, increasing versatility by allowing the system to be used in locations and situations where voltage sources are unavailable but light sources are, and/or enabling the system to be installed in a closed space in a disconnected state from the outside and drive-controlled using light in remote locations to enable application in hermetic/sterile environments for example (Cho [0058]).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The remainder of the cited prior art also disclose photo-responsive polymer films that bend in response to light irradiation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        07/18/2022